Case 1:04-cr-00801-PKC Document 762 Filed 12/17/19 Page 1 of 2

KIRTON LAW FIRM

 

Marton G. Kirton, Esq. Nassau County:
175 Fulton Avenue, Suite 305
Hempstead, New York, 11550
Tel, # (516) 833-5617
Fax, # (S16) 833-5620

December 17, 2019
Conference Adjourned

 

  

 

VIA ELECTRONIC FILING wom sz / /¢/re/ g

Hon. P. Kevin Castel To: Feb reary 7, A016 at (A (3 2) “).
United States District Court SO ORDERED: =

Daniel Patrick Moynihan 7 ;

United States Courthouse Bk Cnt ep

500 Pearl Street .

New York, New York 10007 pie JL 7 a1

 

Re: US. v. Bobby Weston, 04 cr. 801 (PKC)

Dear Judge Castel:

T represent Bobby Weston in the above-referenced matter. J request an adjournment of
tomorrow’s conference to a date the week of February 3, 2020.

The Government charged Mr. Weston with violating the terms of his supervised release.
The basis of the violation is a new arrest for one (1) count of Illegal Reentry in violation of 8
U.S.C, 1326 (a). The new arrest is pending before the Hon. Judge Ramos. Mr. Weston pleaded
guilty before Judge Ramos on October 30, 2019. The sentencing hearing is on January 31, 2019.

The case before this Court is on for possible disposition. The parties are still negotiating a
settlement and could benefit from an adjournment. I have the consent of the Government for this
request. | request a date during the week of February 3, 2020. The defense consents to a Speedy
Trial waiver until the next conference date.

Please contact me if you have any questions or concerns.

s/Marlon G, Kirton
Marlon G. Kirton, Esq.

 
Case 1:04-cr-00801-PKC Document 762 Filed 12/17/19 Page 2 of 2

cc: Thomas John Wright, Assistant United States Attomey (via electronic mail)

 
